Citation Nr: 1015326	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967, with additional unverified service in the 
National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which reopened the Veteran's 
claim for service connection for bilateral hearing loss and 
denied it on the merits, and denied entitlement to service 
connection for tinnitus.  In January 2006, the Veteran 
testified at a hearing before the undersigned Acting Veterans 
Law Judge.  

In September 2007, the Board reopened the Veteran's claim for 
service connection for bilateral hearing loss and denied it 
on the merits, and denied entitlement to service connection 
for tinnitus.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a September 2009 memorandum decision, vacated the 
Board's decision to deny service connection for bilateral 
hearing loss and tinnitus insofar as the Court determined 
that the Board had inadequately considered the lay and 
medical evidence of record in reaching its determination, and 
remanded the case to the Board for action consistent with the 
memorandum decision.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his active service. 

2.  The Veteran's tinnitus was incurred in, or caused by, his 
active service. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claims for service connection are 
granted, any failure in notifying or assisting him is 
harmless error.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  As discussed below, however, there 
is no evidence in the Veteran's claims file of compensable 
hearing loss within one year of separation from service in 
September 1967, so the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the Board must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

The Veteran contends that his hearing loss and tinnitus were 
caused by in-service noise exposure while working on the 
flight line as an aircraft weapons control mechanic for three 
years and while working around industrial equipment as a 
welder for his last year of service.  The Veteran has also 
reported that he received treatment for hearing loss shortly 
after separation from service in 1971 or 1972; however, he 
has reported that he cannot recall the names of his treating 
doctors, and as such, has been unable to obtain records 
regarding such treatment.  The Veteran's DD-214 confirms that 
he worked as a weapons control systems mechanic and as a 
metals processing specialist during service.  

Service treatment records indicate that the Veteran was in 
the hearing conservation program during service.  In this 
regard, a December 1965 Hearing Conservation Data report 
indicates that the Veteran had a history of exposure to jet 
engine noise over the past three years.  The results of his 
December 1965 hearing conservation audiological examination 
revealed auditory thresholds levels in excess of 20 decibels 
at 3000 Hertz in the left ear and at 4000 Hertz in the right 
ear.  (The Board notes that, because the December 1965 
audiological examination was administered prior to October 
31, 1967, when the service departments adopted ISO units, it 
has converted the audiological findings from ASA units to the 
ISO standard.)  As such, the December 1965 examination 
indicates that, although he did not have hearing loss in 
accordance with VA standards in December 1965, he did have 
some bilateral hearing loss at that time.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993). 

Subsequently, at his August 1967 separation examination, an 
audiological examination revealed the following results, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
15
15

Again, because the Veteran's separation audiological 
examination was administered prior to October 31, 1967, the 
Board has converted the audiological findings from ASA units 
to the ISO standard.  These results do not reveal hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385.   
However, the Board notes that comparing the results of the 
Veteran's August 1967 separation examination with his August 
1963 pre-induction examination results and his December 1965 
examination results, it would seem that his hearing acuity 
actually improved during his time in service, a fact that is 
unlikely given his in-service noise exposure.  

Post-service, the record reveals that the Veteran first 
demonstrated hearing loss in accordance with VA standards in 
December 1985, when a National guard audiological examination 
revealed auditory thresholds of 40 decibels or higher at 3000 
and 4000 Hertz in his right ear, and at 2000, 3000, and 4000 
Hertz in his left ear.  See 38 C.F.R. § 3.385.  The Veteran 
has since received fairly consistent VA and private treatment 
for his bilateral hearing loss.  Additionally, the Veteran's 
VA treatment records reveal that, in February 2000, the 
Veteran reported having bilateral tinnitus for many years.  

In light of the above, because it is undisputed that the 
Veteran had noise exposure during his military service and 
subsequently developed bilateral hearing loss and tinnitus, 
the Board will focus on the evidence that relates to whether 
these conditions are related to service.  See Newhouse v. 
Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In letters dated in August 2004 and May 2005, the Veteran's 
private physician, Dr. James E. Zini, reported that the 
Veteran had bilateral neuro-sensory hearing loss that was 
directly related to noise exposure to jet engines during 
service.  Dr. Zini stated that the Veteran's hearing loss had 
begun during service and had continued to worsen since.  As 
such, Dr. Zini provided the opinion that the Veteran's in-
service noise exposure was a contributing factor to his 
current hearing loss and that there was a direct causal 
relationship between his in-service noise exposure and his 
current hearing loss.  

In a September 2004 letter, Dr. Ronald E. Sumner reported 
that he had treated the Veteran over the past ten years, 
including treatment for neuro-sensory hearing loss.  Dr. 
Sumner reported that the Veteran had noise exposure to jet 
engines on a daily basis during his time in service, and that 
his current hearing loss was related to this noise exposure.  
Dr. Sumner also reported that the Veteran was treated by two 
doctors for hearing loss shortly after separation, although 
he indicated that the Veteran could not recall the names of 
these doctors.  Finally, Dr. Sumner stated that the Veteran's 
hearing loss had gradually deteriorated over the years and 
would continue to be a progressive problem as time went on.  

In April 2005, the Veteran was afforded a VA audiological 
examination.  The examiner noted that the Veteran's service 
treatment records revealed that he had been exposed to jet 
engine and flight line noise during service.  The Veteran 
reported military noise exposure to jet engines with hearing 
protection, post-service occupational noise exposure from 
working as an equipment operator and mechanic without hearing 
protection, and post-service recreational exposure to loud 
noise from hunting with hearing protection.  The Veteran also 
reported having a constant, bilateral ringing tinnitus for 
the past 15 years.  The results of the April 2005 
audiological testing indicate that the Veteran had hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  
Based on the audiological test results, the examiner 
diagnosed the Veteran with normal hearing from 250 to 500 
Hertz with mild to severe sensorineural hearing loss from 
1000 to 8000 Hertz in the right ear, normal hearing from 250 
to 1000 Hertz with moderately severe to severe sensorineural 
hearing loss from 1500 to 8000 Hertz in the left ear, and 
tinnitus.  The examiner went on to provide the opinion that 
it was not likely that the Veteran's hearing loss began 
during service as his separation examination revealed hearing 
within normal limits through 4000 Hertz bilaterally.  The 
examiner also provided the opinion that it was not likely 
that the Veteran's tinnitus began during service, as the 
Veteran reported that this condition began in approximately 
1990.  

In a May 2006 letter, Dr. Zini reported that the Veteran had 
significant in-service noise exposure to jet engines during 
service, when his hearing loss began, and that this condition 
had continued to worsen since.  Dr. Zini also reported that 
the Veteran had bilateral neurosensory hearing loss, which 
was worse in the left ear.  He again went on to provide the 
opinion that there was a direct causal relationship between 
his hearing loss and his in-service noise exposure.  

Finally, in a February 2010 letter, Dr. Zini reported that he 
had now reviewed the Veteran's entire claims folder, and that 
upon review, maintained his earlier opinion that the 
Veteran's hearing loss began during service and had continued 
to worsen over time.  In this regard, Dr. Zini noted that a 
December 1965 in-service audiogram revealed decreased hearing 
acuity in the left ear at 2000, 3000, 4000, and 6000 Hertz, 
as well as decreased hearing acuity in the right ear at 1000 
Hertz and 6000 Hertz.  Accordingly, Dr. Zini reported that 
the Veteran's service treatment records definitely revealed 
that his hearing acuity decreased during service.  Finally, 
Dr. Zini stated that the type of hearing that the Veteran has 
(i.e., high frequency hearing loss) is caused by the kind of 
noise exposure that the Veteran experienced during service 
(i.e., working around the high-pitched whining of jet 
engines).  

As noted above, the Board must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  

In regard to his bilateral hearing loss, based on the 
foregoing, the Board finds that the evidence supports a 
finding that this condition was caused by in-service noise 
exposure.  There is no reason to doubt the credibility of the 
Veteran in reporting his exposure to noise during service and 
his continuity of symptomatology since service.  His records 
are internally consistent, and it is plausible that he had 
significant exposure to noise while in service, especially 
given his exposure to flight line noise as a weapons control 
systems mechanic in the Air Force.  The Veteran is also 
competent to report the symptoms of hearing loss.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's 
realm of personal knowledge whether he has difficulty 
hearing.  

Further, after examining the Veteran and reviewing his claims 
file, Dr. Zini, provided the opinion that the Veteran's 
hearing loss began during service as a result of his in-
service noise exposure, and has continued to worsen since.  
Consistent with the evidence of record, Dr. Zini pointed out 
that the Veteran's service treatment records revealed 
decreased hearing acuity during service.  Similarly, in a 
December 2004 letter, Dr. Sumner reported that the Veteran's 
current hearing loss was related to his daily exposure to jet 
engine noise during service.  The Board finds the medical 
opinions of Dr. Zini and Dr. Sumner to be probative as to the 
etiology of the Veteran's hearing loss.  

The Board acknowledges the April 2005 VA examiner's opinion 
that the Veteran's hearing loss did not begin during service.  
Significantly, however, the examiner appears to have based 
this opinion solely on the fact that the Veteran's separation 
examination showed hearing within normal limits, and failed 
to consider the other evidence of record, which revealed some 
hearing loss and decreased hearing acuity during service.  
The examiner also failed to acknowledge the Veteran's reports 
of a continuity of symptomatology since service.  As such, 
this opinion is of little probative value.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's reports, but instead relied on the service 
medical records to provide a negative opinion); see also 
Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. 
Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not 
bound to accept medical opinions that are based upon an 
inaccurate factual background).

Therefore, the Veteran meets all three elements required for 
service connection for bilateral hearing loss.  He currently 
has hearing loss in accordance with VA standards.  
Additionally, he has consistently reported the incidents in 
service that caused this condition and a continuity of 
symptomatology since service, as is evidenced by his and his 
wife's testimony at the January 2006 hearing, his private 
treatment records, the April 2005 examination report, and his 
statements, and which is further bolstered by his in-service 
duty assignments as a weapons control systems mechanic and as 
a metals processing specialist.  Finally, the Veteran's 
private doctors, Dr. Zini and Dr. Sumner, have attributed the 
Veteran's hearing loss to his time in service, thereby 
providing the necessary nexus between the claimed in-service 
injury and the present disability.  Accordingly, applying the 
benefit of the doubt doctrine, the doubt is resolved in favor 
of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the 
Veteran's claim for service connection for bilateral hearing 
loss is granted.  

The Board also finds that the Veteran's tinnitus cannot be 
reasonably disassociated from his in-service noise exposure 
and his resultant bilateral hearing loss, which is herein 
granted.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner 
Ear.  Moreover, as noted above, he has consistently reported 
having significant noise exposure while in the Air Force, and 
given his duty assignments as a weapons control systems 
mechanic and a metals processing specialist, it is plausible 
that he had significant exposure to noise during service.  
Additionally, because it is within the Veteran's realm of 
personal knowledge whether he has ringing in his ears, he is 
competent to report the symptoms of tinnitus.  Accordingly, 
applying the benefit of the doubt doctrine, the doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  
Therefore, the Veteran's claim for service connection for 
tinnitus is also granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
Marian McBrine
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


